219 F.2d 440
Norman LANDSBURG, Administrator of the Estate of John Smith, Deceased, Appellant,v.ACADIA OVERSEAS FREIGHTERS, Limited, and THE VICTORIA COUNTY.
No. 11467.
United States Court of Appeals, Third Circuit.
Argued February 23, 1955.
Decided March 4, 1955.

Herman Moskowitz, Philadelphia, Pa., for appellant.
Harrison G. Kildare, Philadelphia, Pa. (Rawle & Henderson, Thomas F. Mount, and Joseph W. Henderson, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a suit for personal injuries suffered by a stevedore who was engaged, with others, in cleaning a ship. The case is here for the second time. See Smith v. Acadia Overseas Freighters, 3 Cir., 1953, 202 F.2d 141.


2
It is now clear that the duty owed to a stevedore, so far as seaworthiness is concerned, is the same as that owed to members of the crew. Alaska Steamship Co., Inc. v. Petterson, 1954, 347 U.S. 396, 74 S.Ct. 601, 98 L.Ed. 798.


3
But the district judge found as a fact that the extension ladder which it is alleged hurt the plaintiff's finger was one with which he could find nothing wrong. He concludes "consequently, so far as this ladder is concerned, I can find no element of unseaworthiness." This finding is supported by direct testimony as we read the record, and testimony which is worthy of credence. See McAllister v. United States, 1954, 348 U.S. 19, 75 S.Ct. 6.


4
The judgment of the district court will be affirmed.